Citation Nr: 1547685	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for a psychiatric disability, other than PTSD and major depressive disorder, to include dissociative disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for a psychiatric disability, other than PTSD and major depressive disorder, has been delineated as a separate issue and added to the title page of this decision, as there is evidence of other diagnoses in the record.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran was scheduled for a videoconference hearing before the Board for the present appeal in September 2014, but she failed to appear.  In October 2015, the Veteran's representative submitted an informal hearing presentation indicating the record was ready for appellate review.  The Board presumes the informal hearing presentation was submitted with the Veteran's consent and deems the hearing request withdrawn.  See 38 C.F.R.. § 20.704(e) (2015).  The Veteran is free to request another hearing for the remanded issue if she deems it necessary.


FINDINGS OF FACT

The Veteran has currently diagnosed PTSD and major depressive disorder as a result of her active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD and major depressive disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304, "fear of hostile military or terrorist activity" means that veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If PTSD is based on in-service personal assault, evidence from sources other than the claimant's records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Additionally, evidence of behavior changes following the claimed assault may serve as corroboration.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has been diagnosed as having PTSD by at least ten different VA mental health professionals during the appeal period.  The diagnoses were based on the Veteran's account of her fear of hostile military or terrorist activity during two deployments to Iraq, as well as her reports of military sexual trauma, including an episode when she was choked and groped by a supervisor who made sexual advance towards her.  These diagnoses are presumed to be made in accordance with 38 C.F.R. § 4.125(a); therefore, they are sufficient to support a grant of entitlement to service connection for PTSD.  See Cohen, 10 Vet. App. at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").

Additionally, it appears the Veteran first manifested symptoms of PTSD and major depressive disorder in service, as she screened positive for PTSD and depression and was diagnosed as having both disorders shortly before her involuntary separation from service in April 2008.  See 38 C.F.R. § 3.304(f)(1) (indicating a claimant's lay testimony may establish the occurrence of a claimed stressor if the evidence establishes a PTSD diagnosis during service).  She was also hospitalized in May 2008, less than a month after separation from service, due to an increase in symptomatology.  The Veteran has continually sought treatment for both conditions since separation from service.

In June 2010 VA a VA examiner found that a PTSD diagnosis was not warranted and that there was no reason to attribute the Veteran's depression to service.  The examiner failed, however, to address the diagnoses of PTSD and depression in service.  Therefore, her opinion that there is no evidence that suggests a link between the claimed disabilities and service is of little probative value.  The opinions of the Veteran's treating physicians are more probative, as they had a greater opportunity to observe the Veteran and do not appear to have considered an inaccurate history.  See Parrish v. Shinseki, 24 Vet. App. 391 (2011) (indicating the Board may favor the opinion of one competent medical expert over another as long as it articulates a valid reason for doing so).  

Ultimately, the evidence establishes that it is at least as likely as not the Veteran has PTSD and major depressive disorder as a result of her active duty service.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for PTSD and depression is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD and major depressive disorder is granted.


REMAND

The Veteran's claim includes any psychiatric disability that is reasonably encompassed by her reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Treatment records suggest additional diagnoses, most notably dissociative disorder.  Therefore, the issue of entitlement to service connection for a psychiatric disability, other than PTSD and major depressive disorder, remains on appeal.

In May 2011, the VA examiner who conducted the Veteran's June 2010 PTSD examination provided an addendum opinion that indicated it was not likely that a dissociative state affected the Veteran's responses in the prior examination, but she did not fully address whether it is at least as likely as not that the Veteran has dissociative disorder as the result of her active service.  The examiner explained the prior examination was for PTSD, and she could not address the other diagnoses in the record without resorting to speculation.  When there is a prior diagnosis during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); 38 C.F.R. § 4.125(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, preferably with an examiner other than the June 2010 examiner, to determine whether it is at least as likely as not that she has a current psychiatric disability, other than PTSD and major depressive disorder, which was first manifested in service; is otherwise due to a disease or injury during service; or is proximately due to, or aggravated by, her service-connected disabilities, to include PTSD and major depressive disorder.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

If a previously diagnosed and not yet service-connected psychiatric disability, to include dissociative disorder, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

A comprehensive rationale must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


